                                                              U.S. Department of Justice

                                                              United States Attorney
                                                              Southern District of New York


                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007


                                                              March 15, 2020

          BY ECF                                                                                    March 19, 2020
          Honorable Lorna G. Schofield
          United States District Judge
          Southern District of New York
          500 Pearl Street
          New York, New York 10007

                  Re: United States v. Shoendale Jarrett, 19 Cr. 670 (LGS)

          Dear Judge Schofield:

                  The Government respectfully writes to request an adjournment of the pre-trial deadlines
          in the above-referenced case set forth in the Court’s scheduling order dated October 17, 2019.
          On March 13, 2020, the Chief Judge issued a standing order which continued all criminal trials
          in the Southern District of New York scheduled to begin before April 27, 2020 pending further
          order of the Court. The trial in the above-referenced case is scheduled to begin April 14, 2020,
          and accordingly has been continued. As such, the Government respectfully requests that the pre-
          trial deadlines for the above-referenced case be adjourned until a new trial date is set. The
          defendant consents to this request.

Application Granted. The parties shall appear for a           Respectfully submitted,
telephonic conference on April 30, 2020 at 2:00
                                                              GEOFFREY S. BERMAN
p.m. to discuss a new trial date. The parties shall           United States Attorney
call (888) 363-4749 using access code 5583333 at
the appointed time. The April 27, 2020 trial and       By:    /s/ Jamie Bagliebter
pretrial submission deadlines are adjourned sine              Jamie Bagliebter
die. The Clerk of the Court is directed to terminate          Allison Nichols
the letter motion at docket number 22.                        Assistant United States Attorney
                                                              (212) 637-2236 / 2366
Dated: March 19, 2020
New York, New York                                            Julia Gatto, Esq., via ECF
                                                       Cc:
